DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 

This action is in response to the papers filed November 5, 2021.  Currently, claims 21-24, 26-31, 33-34 are pending.  Claims 22-24, 26, 28-30 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The Improper Markush rejection has been withdrawn in view of the amendments to the claims. 
The 103 rejection has been withdrawn. Neither Levine et al. (Nature, Vol. 497, pages 67-73, May 2013) nor Teschendorff is not limited to detecting a methylation state of target genes consisting of BHLHE22 and CDO1.  The use of 

Election/Restrictions
Applicant's election with traverse of Group 1, and BHLHE22, Claims 21, 25, 27 in the paper filed September 24, 2020 is acknowledged.
The response argues that there is no undue administrative burden for the Examiner to search and consider all claims in their entirety.  This argument has been reviewed but is not found persuasive.  It is noted that the instant case is a 371 and the standard of lack of unity is considered.  Lack of unity does not consider burden.  However, even if burden were considered, methods of analyzing endometrial carcinoma using different genes are different from methods of determining ovarian or colon cancer.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/CN2017/094917, filed July 28, 2017 and claims priority to 62/368,182, filed July 29, 2016.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 



Claims 21, 27, and 31, 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  


Claim 21 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “assessing whether the subject has an endometrial carcinoma”; “determining whether  the target genes are hypermethylated as compared to….a control group”, “assessing whether the subject has endometrial carcinoma”; “indicates that the subject has the endometrial carcinoma”) and a law of nature/natural phenomenon (i.e. the natural correlation between the methylation of BHLHE22 and CDO1 and endometrial cancer).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claim 21 involves the patent-ineligible concept of an abstract process.  Claim 21 requires performing the step of “determining whether the target genes are hypermethylated as compared to….a control group”, “assessing whether the subject has endometrial carcinoma”.   As broadly recited the determining step may be accomplished mentally by thinking about a subject’s methylation state and assessing whether the subject has endometrial carcinoma. Thus, the determining step constitutes an abstract process idea.  The claims also recite a comparing step which the courts have determined is an abstract idea. 

We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

A correlation that preexists in the human is an unpatentable phenomenon.  The association between methylation states such as CDO1 and BHLHE22 methylation state and risk of endometrial cancer is a law of nature/natural phenomenon.  The "assessing" Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims recite “providing a therapy regimen to the subject to treat the endometrial carcinoma”.  It is noted that the claims are directed to providing a therapy regimen which is not equivalent to administering a therapy regimen.  MPEP 2106.04(d)(2) provides that a step of “prescribing” is not a positive limitation because it does not require that the treatment is actually used by or on the patient.  The instant claims directed to “providing”, similarly encompasses providing someone a drug but this does not require the patient actually took the drug or was administered the drug.  Thus, it is not a practical application. 
Secondly, even if the claim was directed to an administration step, the administration of a therapy regimen is general in nature and is not specifically tailored.  The treatment limitation must be particular in nature.  The MPEP provides that “administering a suitable medication” is not particular and does not integrate the mental 
Finally, with respect to Claims 31, 33 and 34 the providing step not considered significantly more since there were no known de-methylation agents or epigenetic drugs or the like for treating endometrial cancer. De-methylation agents or epigenetic drugs is not a particular treatment which is specifically identified. Here, the specification does not specifically identify any particular “de-methylation agents or epigenetic drugs” for endometrial cancer, nor does the prior art teach any treatments in this class of treatments. As a consequence, this step is not particular, and is instead merely instructions to “apply” the judicial exceptions in a generic way. Thus, the providing set forth in the final step of the claim does not integrate the judicial exceptions into a practical application. (Step 2A, prong 2: NO).
Furthermore, the providing step does not transform the claim to be significantly more than the recited judicial exceptions since it is just a general statement to apply the recited judicial exceptions where no particular de-methylation agents or epigenetic drugs are disclosed or taught in the prior art. The step directs doctors to treat patients in any way they choose that would be a “de-methylation agents or epigenetic drugs” This is not considered significantly more since there were no known de-methylation agents or epigenetic drug treatments for endometrial cancer. Because of this, the claims are considered to require limitations that attempt to cover any solution for providing de-methylation agents or epigenetic drugs for endometrial cancer with no restriction on how the result is accomplished and no mechanism for accomplishing the result, and 
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining a 
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “determining” steps are insufficient to make the claims patent eligible.  
The detecting step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to detect the methylation of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the methylation status through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments

	The final step of providing a therapy regimen is not analogous to the treatment covered by the Vanda Pharmaceuticals memo/Federal Court decision, as discussed above.   The level of generality herein stands in stark contrast to the claims found patent-eligible in cases like Vanda (Fed Cir. 2019).  The claims at issue in Vanda that were found not to be directed to a law of nature, but to a method of treatment, required performing one of two specific therapies for schizophrenia with specific daily doses of iloperidone based on a patient’s genetic disposition. Id. at 1134 (holding that claims including a limitation of genotyping to determine if a patient is a CYP2D6 poor metabolizer and then administering a drug in either case but in certain amounts depending upon whether the patient is or is not a CYP2D6 poor metabolizer). The Federal Circuit characterized the Vanda claims as being directed to “a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.” Vanda, 887 F.3d at 1136.  The instant claims are not directed to a specific method of treatment using a specific compound at a specific dose based on the natural law.  
	Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 27, and 31, 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining methylation of BHLHE22 and CDO1, does not reasonably provide enablement for methods of providing therapy regimen to treat endometrial carcinoma with de-methylation agents or epigenetic drugs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
The claims are drawn to “a method for determining whether the subject has an endometrial carcinoma” and providing a therapy regimen to the subject to treat endometrial carcinoma wherein the therapy is de-methylation agents or epigenetic drugs.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art teaches as of 2017, there were no approved demethylating agents for the treatment of solid tumors. 
Ganesan et al. (Clinical Epigenetics, Vol. 11, No 174, 2019) provides a timeline of epigenetic drug discovery:  from reality to dreams.  Genesan teaches, in 2019, that numerous major aspects and challenges need to be overcome to implement epigenetic drug discover into clinical management of human disorders (abstract).   Ganesan teaches that in order to turn into reality, researchers from various disciplines (chemists, biologists, clinicians) need to work together to optimize the drug engineering, read-out assays, and clinical trial design. 
Inoue et al. (International J. of Molecular Sciences, Vol. 22, pages 2305, February 25, 2021) teaches there have been several preclinical studies of DNA methylation inhibitors for patients with EC; however, are still no clinical studies for this class of drugs in humans (page 11, para 4.1).  Inoue concludes that DNA methylation inhibitors may be effective against EC, so clinical trials involving these molecules are awaited.   Specifically Inoue states “although there are only two inhibitors targeting the 
	
	Guidance in the Specification.
	The specification provides no evidence that of de-methylation agents or epigenetic drugs that treat endometrial carcinoma.  The only reference in the specification to de-methylation agents or epigenetic drugs is para 49 which is a mere mention of de-methylation agents or epigenetic drugs.  
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
At the time the invention was made, it would have require extensive and inventive experimentation discover a treatment that is a de-methylation agents or epigenetic drugs for endometrial cancer. At the time of the invention, no such effective treatment was known. Attempts to develop such an effective treatment had failed. Even well into the future past the time of the invention, no such effective de-methylation agents or epigenetic drug treatment for endometrial cancer was known. Attempting to discover enabled embodiments of the claimed invention would require extensive testing of an unknown number of drugs on patients. There is no guidance given in the specification as to the identity of such a de-methylation agents or epigenetic drugs, let 
Having carefully considered all of these factors, it is concluded that it would require undue experimentation to practice the claimed invention with regard to the claimed “providing” step in instant claim 21.
	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 1, 2021